DETAILED ACTION
	For this Office action, Claims 1, 3-7, 9, 11, 12, 14 and 15 are pending.  Claims 2, 8, 10 and 13 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 9, upon which the other claims are respectively dependent, both recite “the sample water oxidized by being irradiated with UV light”; however, no antecedent basis has been established for the sample water being oxidized by the UV light.  While the claims do establish irradiation of the sample water by said UV light, the claim does not establish oxidation by such irradiation.  Claims 1 and 9 further recite “the operation of the excimer lamp”, which also lacks established antecedent basis.  While the claims recite an operation in the preceding claim language, said operation is associated with other features beyond the excimer lamp and is not established as “the operation of the excimer lamp”; therefore, the claim language is unclear on whether the claimed operation of the excimer lamp is to be the same as the previously established operation.  Applicant is urged to address these issues in the response to this Office action, wherein an amendment establishing antecedent basis for both the oxidized sample water and the operation of the excimer lamp will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume the sample water is oxidized by the irradiation of UV light and the aforementioned operation and the operation of the excimer lamp are the same operation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pochy et al. (herein referred to as “Pochy”, US Pat Pub. 2009/0246882; found in IDS filed 12/18/2019) in view of Justel et al. (herein referred to as “Justel”, US Pat Pub. 2006/0108910; found in IDS filed 12/18/2019).
Regarding instant Claims 1 and 9, Pochy discloses a water quality measurement system device (Abstract; system for measuring dissolved organic compounds in water) comprising:  a UV light irradiation portion that has a passage region through which sample water passes and irradiates the sample water with UV light from around the passage region (Figure 1; Paragraph [0017]; UV reaction chamber 40); an inflow pipe that is arranged to allow sample water to flow into the passage region (Figure 1; Paragraphs [0016]-[0017]; conduit flowing from flow regulator 30 to UV reaction chamber 40); an outflow pipe that is arranged to allow the sample water oxidized by being irradiated with UV light by the UV light irradiation portion to flow out of the passage region (Figure 1; Paragraph [0021]; at least diversion conduit 55); and a detector that detects a degradation product that has flowed out into the outflow pipe (Figure 1; Paragraph [0022]; Paragraph [0023]; G0,T0 sensors 70 within diversion conduit 55 that measures conductivity), wherein:  the UV light irradiation portion has an inner tube in which an internal space is formed as the passage region (Figure 1; Figure 2; Paragraph [0017]; fluid intake 110) and an outer tube disposed around the inner tube (Figure 1; Figure 2; Paragraph [0017]; quartz reactor 120 surrounding fluid intake 110); the inflow pipe is arranged to allow sample water to flow into the inner tube from one end (Figure 1; Figure 2; Paragraph [0016]; Paragraph [0017]; water flowing from regulator 30 into intake 110); the outflow pipe is arranged to allow the sample water oxidized by being irradiated with UV light in the inner tube to flow out from the other end of the inner tube (Figure 1; Paragraph [0019]; conduit downstream of UV reactor 40 allows water to flow out of reaction chamber 40); the water quality measurement device further comprises a liquid feed controller that is arranged to repeat an operation of allowing sample water to flow into the inner tube from the inflow pipe, irradiating the sample water in the inner tube with UV light by the lamp with the inflow of sample water stopped, and resuming the inflow of sample water into the inner tube from the inflow pipe to send the oxidized sample water to the detector through the outflow pipe (Figure 1; Paragraph [0016]; flow regulator 30 controls speed and flow of water through the system, including UV reaction chamber 40); and the liquid feed controller is arranged to start the operation of the lamp when the sample water in the inner tube is irradiated with UV light by the lamp (Figure 1; Paragraph [0016]; flow regulator may start/stop treatment by controlling flow into the UV reaction chamber 40).  
However, while Pochy discloses a UV lamp with an inner tube and an outer tube that provides UV irradiation via electrode discharge (Figure 1; Figure 2; Paragraph [0016]; Paragraph [0017]), the reference is silent on the UV light irradiation portion being a twin tube excimer lamp.  
Justel discloses a device for generating radiation in the same field of endeavor as Pochy, as it solves the mutual problem of treating water with UV radiation (Abstract; Paragraph [0017]).  Justel further discloses a UV light comprising a twin tube excimer lamp that has an inner tube in which an internal space is formed as the passage region and an outer tube disposed around the inner tube, and emits UV light by generating a discharge between electrodes provided on an inner peripheral surface of the inner tube and an outer peripheral surface of the outer tube, which is a suitable UV irradiation design for disinfecting water (Figure 2; Paragraph [0032]; see design of excimer irradiation lamp in Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the UV light irradiation portion of Pochy to be the UV light comprising a twin tube excimer lamp that has an inner tube in which an internal space is formed as the passage region and an outer tube disposed around the inner tube, and emits UV light by generating a discharge between electrodes provided on an inner peripheral surface of the inner tube and an outer peripheral surface of the outer tube, which is a suitable UV irradiation design for disinfecting water as taught by Justel because Justel discloses such a design is ideal for disinfection of water (Justel, Figure 2; Paragraph [0032]; see also Claim 9, method of using system of Claim 1 to irradiate water would read on the method of Claim 9).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein the detector detects the degradation product by measuring conductivity of the sample water that has flowed into the outflow pipe (Pochy, Paragraph [0019]; G0,T0 sensor 70 comprises a conductivity sensor).  
Regarding instant Claim 4, Claim 1, upon which Claim 14 is dependent, has been rejected above.  The combined references further disclose wherein the outflow pipe includes a heat dissipation portion that dissipates heat of sample water (Pochy, Figure 2; Paragraph [0021]; coolant tube 160).
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the excimer lamp includes a shielding portion that covers an outer peripheral surface of the outer tube and prevents UV light from leaking to the outside (Pochy, Figure 2; Paragraph [0018]; UV reaction chamber enclosed by a metallic coating, applied to outer shell of reaction chamber 40).
Regarding instant Claim 6, Claim 5, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein a reflecting surface that reflects UV light is formed on an inner surface of the shielding portion (Pochy, Figure 2; Paragraph [0018]; metallic coating provides reflecting surface and serves as an electrode).
Regarding instant Claim 7, Claim 5, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein a fluorescent agent is applied to an inner surface of the shielding portion (Pochy, Figure 2; Paragraph [0018]; metallic coating serves as electrode/fluorescent agent).  
Regarding instant Claim 11, Claim 9, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein, in the detection step, the degradation product is detected by measuring conductivity of the sample water that has flowed into the outflow pipe (Pochy, Paragraph [0019]; G0,T0 sensor 70 comprises a conductivity sensor).  
Regarding instant Claim 12, Claim 9, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose comprising a heat dissipation step of dissipating heat of the sample water that has flowed into the outflow pipe (Pochy, Figure 2; Paragraph [0021]; coolant tube 160).
	Regarding instant Claim 14, Claim 1, upon which Claim 14 is dependent, has been rejected above.  The combined references further disclose wherein the liquid feed controller is arranged to stop the operation of the excimer lamp when a predetermined time elapses after starting the operation of the excimer lamp (Pochy, Figure 1; Paragraph [0016]; flow regulator 30 may start and stop flow into UV reaction chamber 40).  
	Regarding instant Claim 15, Claim 9, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose wherein the operation of the excimer lamp is stopped when a predetermined time elapses after starting the operation of the excimer lamp (Pochy, Figure 1; Paragraph [0016]; flow regulator 30 may start and stop flow into UV reaction chamber 40).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hishinuma et al. (US Pat Pub. 2015/0035429) discloses an excimer lamp similar to that claimed in the instant claims (Abstract; Figure 1; Paragraph [0094]).
	Forstmeier et al. (US Pat Pub. 2013/0134104) also discloses the use of an excimer lamp for water treatment (Abstract; Paragraph [0093]).
	DeCoster (US Pat Pub. 2012/0012537) discloses additional treatment of water using UV irradiation from excimer lamps (Abstract; Paragraph [0035]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        05/19/2022